Spencer, J.
The testimony is inadmissible. In legal intendment, the note must be supposed to have been indorsed on the day alleged in the declaration, and the allegations of the indorsers, after the indorsement, cannot affect the rights of the indorsee. You must prove the time of making the indorsement by other evidence. Defendant did so, and obtained a verdict.(1)
Golden and Badcliff, for the plaintiff.
Hoffman and Wells, for the defendant.

 It is a general rule, that subsequent declarations of a party to a sale or transfer of property, which go to take away a vested right, are not admissible evidence. Phoenix v. Assignees of Ingraham, 5 Johns. 412. But the admission of the indorsers could not be received in this case for another reason, they were good and competent witnesses to prove the time of indorsement. Baker et al. v. Arnold, 1 Caines, 255. And where a person is a competent witness, evidence of his confessions are inadmissible. Alexander v. Mahon, 11 Johns. 185.